Case 2:20-cv-04621-RSWL-JEM Document 14-7 Filed 08/03/20 Page 1 of 1 Page ID #:89




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755


              Anthony Bouyer v. D Egidio Brothers, et al. Case No. 2:20-cv-04621-
CLIENT:       RSWL-JEM
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
              Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                        Billing
                                                 Task                                   Attorney Hours Amount
      5/7/2020 Reviewed information received from client                                JRM       0.5 $225.00
      5/8/2020 Met with client and discussed case.                                      JRM       0.2   $90.00
               Examined the alleged violations of the ADA Access Guidelines at the      JRM
               property and confirmed they are not ADA compliant as set forth in the
     5/10/2020 Complaint.                                                                          1    $450.00
               Conducted research of public records to determine identities of          AA
     5/20/2020 business owner and owner of the real property                                       1    $375.00
     5/21/2020 Edit/draft complaint for filing.                                         JRM        1    $450.00
               Reviewed and executed the front matter (civil case coversheet,           AA
     5/22/2020 summons, etc.).                                                                    0.5   $187.50
               Reviewed court-issued summons, Notice of Assignment, Standing            AA
      6/1/2020 order.                                                                             0.2   $75.00
               Reviewed and executed the Request for Entry of Default; review file      AA
               generally to confirm service proper and effected as to proper
     7/21/2020 defendant.                                                                         0.5   $187.50
               Drafted delcaration on behalf of client in support of Plaintiff's        AA
               Application for Entry of Default Judgment. Contacted client to execute
     7/31/2020 declaration.                                                                       0.6   $225.00
               Drafted Notice of Motion and Motion for Application for Entry of         AA
               Default Judgment, and declaration in support. Compiled exhibits and
     7/31/2020 instructed staff to file.                                                          1.5   $562.50
      8/3/2020 Review Default Package and Approve                                       JRM       0.5   $225.00

                Litigation Expenses
                Filing Fees                                                                              $400
                Service Cost                                                                             $138



                Total Bill                                                                               $3,591
